People v Custodio (2016 NY Slip Op 05655)





People v Custodio


2016 NY Slip Op 05655


Decided on July 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2013-11057
 (Ind. No. 3211/12)

[*1]The People of the State of New York, respondent,
vBienvenido Custodio, appellant.


Lynn W. L. Fahey, New York, NY (Mark W. Vorkink of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Meredith D'Angelo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a sentence of the Supreme Court, Queens County (Kron, J.), imposed November 13, 2013, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v DeSimone, 80 NY2d 273, 283; People v Sulsona, 134 AD3d 861, 861) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., LEVENTHAL, COHEN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court